internal_revenue_service number release date index number ------------------------------------------------- ------------------------------------------------ -------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc psi b02 plr-153161-12 date date company state year x n m o p q r s t u legend ------------------------------------------------ ein ----------------- ----------------- ------- --------------------- ------------ ------------ -------- -------------- -- ---------- -------------- ---------- ---------- date date ---------------------------- -------------------- plr-153161-12 date date date dear --------------- ----------------------- -------------------- -------------------- this responds to a letter dated date submitted on behalf of company by its authorized representative requesting a ruling under sec_1361 of the internal_revenue_code facts the information submitted states that company was formed in state on date in year x joined company company and x agreed that as part of x’s employment with company x would provide financing of approximately dollar_figuren in addition company determined that it would require additional capital for business expansion to that end on date company issued three mandatorily convertible debentures collectively debentures one to x and two to x’s individual_retirement_account ira in return for advances made by x and x’s ira x made an election to be treated as an s_corporation effective on date more than three years after date debenture individual debenture on date x transferred dollar_figurem to company in exchange for the individual debenture mandatorily convertible into o shares of company common_stock on the earliest of i date ii the date that company’s board_of directors adopts a resolution approving the transfer of a majority interest in the company or the liquidation or sale of substantially_all of company’s assets or iii x’s death the individual debenture did not bear interest the number of shares convertible under the individual debenture was based on the per-share purchase_price of company’s common_stock established in a valuation report prepared in late year on date the individual debenture matured and in accordance with its terms automatically converted into o shares of company’s common_stock debenture ira debenture on date x’s ira transferred dollar_figurep to company in exchange for ira debenture it carried a market interest rate of q percent per annum payable by company on a quarterly basis like the individual debenture the number of shares convertible under ira debenture was based on the per-share purchase_price of company’s common_stock established in the year valuation report it was convertible into r shares of plr-153161-12 company’s common_stock on the earliest of i date ii the date that company‘s board_of directors adopts a resolution approving the transfer of a majority interest in the company or the liquidation or sale of substantially_all of company’s assets or iii x’s death on date ira debenture was modified to extend the maturity_date to date assuming neither of the other contingencies occurred debenture ira debenture on date x’s ira rollover transferred dollar_figures to company in exchange for ira debenture its terms were identical to ira debenture on date ira debenture was modified to provide that company could cancel the ira debenture by either issuing to x’s ira shares of company’s common_stock plus any accrued and unpaid interest or by making a cash payment in an amount company determines is reasonable based on the principal_amount of the debenture and the value of the t shares of common_stock that the ira would otherwise be entitled to receive on date company exercised this cash-out right and paid dollar_figureu in full satisfaction of ira debenture representations company makes the following representations company and its shareholders intended for company to be treated as an s_corporation for u s federal_income_tax purposes effective date and have filed their u s federal_income_tax returns consistent with having a valid s_corporation_election in effect since date company has only had common_stock outstanding and all shares of company common_stock have identical rights to company’s distribution and liquidation proceeds company did not intend for the debentures to create a second class of stock that would invalidate its s_corporation_election company x and x’s ira intended that the debentures be classified as indebtedness for u s federal_income_tax purposes company x and x’s ira have treated the debentures as indebtedness for u s federal_income_tax purposes since issuance when the debentures were issued company had no plan or intention to elect to be treated as an s_corporation for u s federal_income_tax purposes plr-153161-12 the debentures were not issued with a principal purpose to circumvent the rights to distribution or liquidation proceeds conferred by the outstanding shares of common_stock under sec_1361 or to circumvent the limitation on eligible shareholders of sec_1361 b and c the debentures were not issued with a principal purpose to circumvent the one class of stock requirement under sec_1361 company constitutes a depository_institution holding_company as defined in sec_3 of the federal deposit insurance act the q percent interest rate provided under ira debenture and ira debenture was the market rate for similar debentures on date law sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1362 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation that has more than one class of stock does not qualify as a small_business_corporation except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock thus if all shares of stock of an s_corporation have identical rights to distribution and liquidation proceeds the corporation may have voting and nonvoting common_stock a class of stock that may vote only on certain issues irrevocable proxy agreements or groups of shares that differ with respect to rights to elect members of the board_of directors sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation by laws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement plr-153161-12 such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1_1361-1 provides that except as provided in sec_1 b and relating to restricted_stock deferred_compensation plans and straight_debt in determining whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds all outstanding shares of stock of a corporation are taken into account sec_1_1361-1 provides that except as provided in sec_1_1361-1 any instrument obligation or arrangement issued by a corporation other than outstanding shares of stock described in sec_1_1361-1 regardless of whether designated as debt is treated as a second class of stock of the corporation-- if the instrument obligation or arrangement constitutes equity or otherwise results in the holder being treated as the owner of stock under general principles of federal tax law and a principal purpose of issuing or entering into the instrument obligation or arrangement is to circumvent the rights to distribution or liquidation proceeds conferred by the outstanding shares of stock or to circumvent the limitation on eligible shareholders contained in sec_1_1361-1 sec_1_1361-1 provides that except as otherwise provided in sec_1_1361-1 a call option warrant or similar instrument collectively call option issued by a corporation is treated as a second class of stock of the corporation if taking into account all the facts and circumstances the call option is substantially certain to be exercised by the holder or a potential transferee and has a strike_price substantially below the fair_market_value of the underlying stock on the date that the call option is issued transferred by a person who is an eligible shareholder under sec_1_1361-1 to a person who is not an eligible shareholder under sec_1_1361-1 or materially modified for purposes of l if an option is issued in connection with a loan and the time period in which the option can be exercised is extended in connection with and consistent with a modification of the terms of the loan the extension of the time period in which the option may be exercised is not considered a material modification in addition a call option does not have a strike_price substantially below fair_market_value if the price at the time of exercise cannot pursuant to the terms of the instrument be substantially below the fair_market_value of the underlying stock at the time of exercise sec_1_1361-1 provides that a convertible debt_instrument is considered a second class of stock if-- a it would be treated as a second class of stock under sec_1 l ii relating to instruments obligations or arrangements plr-153161-12 treated as equity under general principles or b it embodies rights equivalent to those of a call option that would be treated as a second class of stock under sec_1 l iii relating to certain call options warrants and similar instruments conclusion based solely on the facts submitted and the representations made we conclude that that the issuance of the debentures did not cause company to have more than one class of stock for purposes of sec_1361 except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the above-described facts under any other provision of the code this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent sincerely bradford poston senior counsel branch office of the associate chief_counsel passthroughs special industries cc
